Citation Nr: 9908134	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-37 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of Dependency and Indemnity 
Compensation (DIC) debt in the amount of $3,464.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision by the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in a November 1995 VA Form 9 the 
appellant requested a personal hearing before a Board Member.  
The record does not reflect that the appellant has been 
provided a hearing before a Board Member or that she has 
expressed a desire to cancel her request for a personal 
hearing. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

The Board notes the record reflects the RO's recent attempts 
to locate the appellant have been unsuccessful.  The Board 
finds, however, that the appellant should be scheduled for a 
personal hearing before a Board Member and provided the 
opportunity to appear and present evidence.  The Board also 
notes that the appellant, or her service representative, may 
withdraw the request for a personal hearing.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The appellant should be scheduled to 
appear at a personal hearing before a 
member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the appellant, at her 
last reported address of record, and her 
service representative.  The appellant 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeal at that 
time.  

The purpose of this remand is to ensure due process of law.  
No action by the appellant is required, until she is so 
notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
